Citation Nr: 9918881	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1992 and later RO decisions that denied an 
increased evaluation for PTSD (rated 50 percent) and a total 
rating for compensation purposes based on individual 
unemployability.

In view of the following decision of the Board in regard to 
the veteran's claim for an increased evaluation for PTSD, his 
claim for a total rating for compensation purposes based on 
unemployability is considered moot.  See VAOPGCPREC 6-99.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by mood 
swings, depression, occasional suicidal ideation, anxiety, 
startle response, recollections and nightmares of experiences 
in Vietnam, and occasional irritability with angry outbursts 
that produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
area, such as work, family relations, judgment, thinking or 
mood.

2.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name, 
that produce total occupational and social impairment are not 
shown.

3.  The veteran's PTSD symptoms render him demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411, effective prior to November 7, 1996


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1967 to August 
1971.

VA and private medical records, including medical reports 
received from the Social Security Administration (SSA) in 
1997, of the veteran's treatment and evaluations from the mid 
1980's to the late 1990's show that he has received 
continuous treatment for psychiatric problems.  The more 
salient medical reports with regard to his claim for an 
increased evaluation for PTSD are discussed in the following 
paragraphs.  

A VA hospital summary shows that the veteran was hospitalized 
from September to October 1986 for treatment of psychiatric 
problems.  The Axis I diagnoses were PTSD and atypical 
bipolar disorder.

An October 1987 RO rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective from 
April 1987.

A VA summary of the veteran's hospitalization in January 1988 
shows treatment primarily for PTSD.

A VA summary of the veteran's hospitalization in June 1988 
shows an Axis I diagnosis of alcohol dependence.

A VA summary of the veteran's hospitalization in September 
1989 shows Axis I diagnoses of alcohol abuse and PTSD.

A January 1990 RO rating decision increased the evaluation 
for PTSD from 30 to 100 percent, effective from September 
1989 under the provisions of 38 C.F.R. § 4.29 (then and now).  
The 100 percent rating was reduced to 50 percent, effective 
from October 1989.

A summary of the veteran's hospitalization from January to 
February 1994 reveals that the veteran had PTSD symptoms, 
including difficulties with authorities and quitting jobs at 
the drop of a hat, learning to quit jobs before he had 
arguments and physical altercations.  He reported intrusive 
thoughts and nightmares of experiences in service, and that 
he avoided people.  The Axis I diagnosis was severe PTSD.  
The GAF (global assessment of functioning) was 45 then and in 
the past year.  He was considered unemployable.

A March 1994 RO rating decision increased the evaluation for 
the PTSD under the provisions of 38 C.F.R. § 4.29 from 50 to 
100 percent, effective from January 1994.  The 50 percent 
rating was resumed, effective from March 1994.

Private medical reports of the veteran's treatment in the 
early 1990's show that he was involved in a severe motor 
vehicle accident in 1990 with resulting injuries.  These 
records show impressions of traumatic brain injury with 
residual cognitive, visual, auditory, and gait balance 
deficits; lower thoracic pain with radicular symptoms; iron 
deficiency anemia; and history of chemical dependency.  A 
March 1994 report from a Vet Center notes that the veteran 
had been seen 55 times since March 1987 for problems with 
self-destruction, self-esteem, problems with authority, 
anger, and procrastination.  It was noted that he was quite 
impaired socially and unemployable.  

The veteran testified at a hearing in February 1995.  His 
testimony was to the effect that he had problems dealing with 
people and was in the process of getting a divorce from his 
fourth wife, and that he had problems obtaining and 
maintaining employment due to symptoms related to his PTSD.

A private medical report shows that the veteran underwent a 
psychiatric evaluation for the SSA in August 1996.  It was 
noted that symptoms related to his anxiety disorder produced 
complete inability to function independently outside the area 
of his home.

The veteran underwent a VA psychiatric examination in 
December 1996.  He gave a history of many jobs since service 
in Vietnam and that most of the jobs were terminated because 
of his boredom and/or other issues, such as interpersonal 
clash and substance abuse.  He was unemployed.  He reported 
problems with anger and being irritable.  He related that 
noises were troublesome.  He reported no severe depression 
and/or suicidal ideation.  He reported recollections of 
experiences in Vietnam.  He was restless and anxious.  His 
speech was found to be under pressure, hesitant, emotional, 
and intense.  His mood was somewhat fluctuating, elated to 
empty.  His emotional expression was agitated, hyper and 
labile.  There were no delusions and/or hallucinations 
detected.  His concentration and judgment appeared poor.  He 
had recollections and dreams of experiences in Vietnam.  The 
Axis I diagnosis was severe PTSD.  The GAF was 50.

A VA summary shows that the veteran was hospitalized from 
December 1996 to January 1997.  He reported nightmares and 
recollections of experiences in service.  He reported 
avoiding crowds, parties, and family gatherings.  He had 
verbal and physical rage outbursts.  He reported problems 
with authorities.  No bizarre behavior was noted and he was 
not suicidal or homicidal.  The Axis I diagnoses were severe 
PTSD, alcohol dependence in remission since July 1996, and 
marijuana abuse in remission since March 1996.  The current 
GAF was 38, and the highest GAF for the past year was 45.

A February 1997 RO rating decision increased the evaluation 
for PTSD under the provisions of 38 C.F.R. § 4.29 from 50 to 
100 percent, effective from December 1996.  The 50 percent 
rating was resumed, effective from February 1997.

SSA documents received in 1997 show that the veteran was 
awarded disability benefits.  A decision of an Administrative 
Law Judge in March 1997 found that the veteran had not 
engaged in substantially gainful employment since August 
1990; and that he had various disabilities, including PTSD, 
back pain, a personality disorder, blindness in his right 
eye, bilateral hearing loss, and poly substance abuse in 
remission.

The veteran underwent a VA psychiatric examination in June 
1998.  It was noted that he had gotten a divorce from his 
fourth wife and that he had not had a steady job since 1989.  
He reported depression, mood swings, suicidal ideation, 
anxiety, and problems dealing with people.  There was no 
clinical evidence of serious cognitive deficits.  There was 
some evidence of suicidal ideation and depression.  He had 
nightmares of experiences in service.  There was no evidence 
of delusions or hallucinations.  The Axis I diagnosis was 
severe PTSD.  The GAF was 45.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent



Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since at least 1990 due to 
problems associated with PTSD and that he has been distancing 
himself from other people.  His testimony is to the effect 
that he has problems in establishing social relations and 
obtaining and obtaining and maintaining gainful employment 
due to PTSD symptoms, and the evidence shows that he has been 
married and divorced 4 times, and awarded SSA disability 
benefits.  The medical evidence indicates that he avoids 
people and is unemployable, and that he has been continuously 
treated for psychiatric symptoms, including various 
hospitalizations for treatment of PTSD, since the mid 1980's. 

VA reports of his hospitalizations in 1994 and 1996, and of 
examinations in 1996 and 1998, show GAF's ranging from 38 to 
50 that indicate psychiatric symptoms that produce serious or 
major impairment in social or occupational functioning under 
the provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The Court defines GAF 
and cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 
97 (1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

After consideration of all the medical evidence, including 
the reports of VA psychiatric examinations in 1996 and 1998, 
the Board finds that the veteran's PTSD is manifested 
primarily by mood swings, depression, occasional suicidal 
ideation, anxiety, startle response, nightmares and 
recollections of experiences in Vietnam, and occasional 
irritability with angry outbursts that produce severe social 
and industrial impairment or occupational and social 
impairment with deficiencies in most area, such as work, 
family relations, judgment, thinking or mood.  These findings 
support the assignment of a 70 percent rating for PTSD under 
diagnostic code 9411, effective prior to or as of November 7, 
1996.


The evidence, however, does not show symptoms, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name, that produce total 
occupational and social impairment to support the assignment 
of a total rating for PTSD under diagnostic code 9411, 
effective as of November 7, 1996.


While the evidence indicates that the veteran has various 
disabilities that contribute to his unemployability, it also 
indicates that the symptoms of his PTSD alone are sufficient 
to prevent him from obtaining or maintaining gainful 
employment.  Under the earlier provisions of diagnostic code 
9411, demonstrable inability to obtain or retain employment 
was one of the criteria for a 100 percent schedular rating.  
In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) upheld the VA Secretary's interpretation that the 
criteria for a 100 percent rating "are each independent 
bases for granting a 100 percent rating."  Accordingly, the 
Board finds that the earlier criteria are more favorable to 
the veteran for rating purposes, and that, based on those 
criteria, a total schedular rating is warranted for the PTSD.




ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

